Exhibit 99.1 FOR IMMEDIATE RELEASE GYRODYNE COMPANY OF AMERICA, INC. ANNOUNCES COMPLETION OF OVERSUBSCRIBED RIGHTS OFFERING; SETS RECORD AND MEETING DATES FOR SPECIAL MEETING ST. JAMES, NY – June 22, 2015 – Gyrodyne Company of America, Inc. (NASDAQ: GYRO) (“Gyrodyne”), a self-managed and self-administered real estate investment trust, today announced the successful completion of its previously announced rights offering, which expired on June 17, 2015, at 5:00 p.m. New York City time. In the rights offering, Gyrodyne distributed to its shareholders of record as of May 6, 2015 non-transferable rights to subscribe for up to 2,224,020 shares of Gyrodyne’s common stock at a price of $2.75 per share for maximum gross proceeds of $6,116,055. Preliminary results received from Computershare Trust Company, N.A., Gyrodyne’s subscription agent, indicate that a total of 7,044,894 shares were subscribed for in the rights offering, consisting of 1,009,376 shares under the basic subscription privilege and 6,035,518 shares under the oversubscription privilege. Based on these preliminary numbers, there will be 1,214,644 shares available to issue to shareholders who properly exercised their oversubscription privilege, to be allocated pro rata to such shareholders in proportion to the aggregate number of shares subscribed for under the over-subscription privilege, or approximately 20% of each oversubscriber’s requested shares. Reacting to the preliminary rights offering results, Gyrodyne CEO Frederick C. Braun stated "We are very pleased to receive this level of support from our shareholders. We believe the substantial oversubscription reflects our shareholders’ belief in the strategic course of action we are taking." Gyrodyne expects Computershare to finish tabulating the results this week. Gyrodyne also announced that its previously postponed special meeting of shareholders at which shareholders will be asked to authorize the previously announced merger of Gyrodyne and Gyrodyne Special Distribution, LLC with and into Gyrodyne, LLC will be held on August 20, 2015. The board of directors has established the close of business on June 29, 2015 as the record date for determining shareholders entitled to receive notice of and vote at the special meeting, which will begin at 11:00 a.m. Eastern time and take place at Flowerfield Celebrations, Mills Pond Road, Saint James, New York 11780. Gyrodyne will make available to all shareholders of record important information about the meeting and the matters to be considered. Shareholders are urged to review that information when it becomes available. * * * CONTACT Frederick C. Braun III
